Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communications: original application filed 12/24/2020.
Claims 1-11 are currently pending in this application.  Claims 1 and 7 are independent claims.

Interview Summary
During a telephone conversation with John Fischer on 2/28/2022, an election over the phone was attempted in order to perform compact prosecution.  However, Applicant did not elect over the phone and directed Examiner to send a Restriction Requirement action.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-6 are drawn to accessing trusted PKR entry, classified in G06F21/57.
II.	Claims 7-11 are drawn to categorizing operands in the PKR entry, classified in G06F 9/30007.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention (I) has a separate utility such as including a trusted PKR update page in memory and generating a page fault when the request to clear PKR bits originate in a page other than the trusted PKR 
Because these inventions are distinct from the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above, the search required for Group I is not required for Group II and vice versa. 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the –fee required under 37 CFR 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/28 February 2022/
/ltd/